DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending in this application.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a sterilized bone graft suitable for transplantation into a human from cadaver bone produced by the process, the process comprising the steps of:
(a)    initially washing the cadaver bone;
(b)    exposing the washed cadaver bone to a jet stream from a water jet system, which has been adjusted below a cutting capacity of the water jet system, to form a jet stream-washed bone graft;
(c)    delivery of one or more sterilizing solutions containing chlorhexidine gluconate, Dakin solution, chloramineT and/or other solutions generating hypochlorous acid to the jet stream-washed bone graft using a high pressure chamber having a high hydrostatic pressure so as to achieve microbial inactivation of the bone graft;


(e)    immersing the re-washed bone graft in Dakin solution or other solution producing hypochlorous acid at normal atmospheric pressure, classified in Class A61L, subclass 2430/02 for example. 

II. Claims 10-11, drawn to a method of producing bone, cartilage or soft tissue grafts suitable for transplantation into a human comprising; washing said grafts under high pressure to produce a cleaned graft; treating said graft with one or two decontaminating solutions under high hydrostatic pressure; washing said grafts with water or saline solutions oxygenated under high hydrostatic pressure; washing said grafts with water or saline solutions carbonated under high hydrostatic pressure, classified in Class A61L, subclass 27/3687 for example.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  



Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art due to their recognized divergent classification and subject matter such that each invention would require a unique search strategy and/or search terms creating a serious search and/or examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 


Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

 The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 



Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  















/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/15/2021